The opinion of the court was delivered by
Ross, J.
This is a quo warranto information brought by the State’s attorney for the county of Orange, at the relation of Alfred Norris, of the town formerly called Yershire, in said county, against R. W. Barrett, town clerk, William H. Eustice, O. E. Paine, and O. H. Flanders, selectmen of said town, asking that they may show by what right and authority they are transacting and doing the business of said town under the name of Ely. The information states that by an act of the Legislature, passed in 1878, the voters in said town were authorized to vote on the question of changing the name of the town from Yershire to Ely, and if two-thirds of the legal voters so voted at a town meeting thereof legally warned and holden for that purpose, and their action was duly certified to the secretary of the state, then the town should thereafter be called by the name of Ely. The information sets out the action of the voters of the town under said act, by which it appears that the terms of said act were complied with, if the meeting was presided over by a legal moderator. It appears that Stephen B. Darling had been elected the moderator at the previous annual March meeting, and that, once such moderator presided at a special town meeting held during the year for which he had been elected, without any election to that office at such special meeting. It is not claimed that there is any law sanctioning such practice. When the voters had assembled agreeably to the notice, to vote on the question of changing the name of the town, the town clerk read the notice, and called upon Mr. Darling to take charge of the meeting as moderator, and he did so. No claim is made that he conducted the meeting irregularly or illegally in any respect. The objection made is that he was not legally elected to the office of moderator. No protest nor objection was made to his acting as moderator, except by John O. Carleton. His objection was not on the ground that he was not the legal moderator of said meeting, but that he was interested, so that he was not a fit or proper person to act in that capacity. We are also satisfied that this ob*45jection was made rather jocosely than in earnest, and not in any sense as a public protest to proceeding because Darling had not. been legally elected to the office of smoderator. All the voters, including Oarleton and the relator, cast their ballots and allowed the result to be ánnounced, recorded, and certified to the secretary of the state, without protest or objection. On this state of facts, on numerous adjudged cases, the relator has no standing in court to prosecute this information and question the binding effect of the vote then cast. Neither would Carleton have, if the information had been filed and prosecuted by him, as relator. The voters there assembled pursuant to a legal notification, were legally bound to know their rights in regard to the election of a moderator ; and, when they sat silently by and allowed their town clerk to call upon Mr. Darling to act in that capacity, and him so to act, and cast their votes, each voter thereby bound himself to abide the result of such ballot, and has no standing in court to be heard to question the result thus determined, whether Darling was a moderator de jure, or only de faeto. Public policy and fair dealing in matters of public concern alike concur in holding them bound by the result of their votes thus ascertained and announced. High Ext. Rem. ss. 658, 659, 686, 687, 709. Hence, on the merits, the petition should be dismissed. In thus deciding the case on its merits, we do not wish to give countenance to the idea that a quo warranto information can be prosecuted at the relation of a private citizen, to oust a municipality from using a particular name in the exercise of its corporate functions. A municipality is a subordinate but integral part of the State. Its name is given by the State. It is questionable whether a private citizen, though of the municipality, has such a right and interest in the name in which it shall or may exercise its corporate functions, that he can institute and prosecute proceedings of this character to forfeit such a franchise, if franchise it be, and irrevocably determine the name under which its corporate functions shall be exercised. But without deciding this question, on the facts of this case the relator cannot be allowed to do it.

The information is dismissed.